Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Estamos, simple y sencillamente, impedidos de suscri-bir y endosar con nuestro voto la opinión emitida en el presente caso por una mayoría de los integrantes de este Tribunal. Ello por entender que se ha realizado una inter-pretación completamente errónea de la legislación y juris-prudencia aplicable, obteniendo, por consiguiente, un re-sultado absurdo y sin sentido que lesiona y lastima los derechos del aquí recurrido. Veamos.
rH
En el presente caso el Departamento de Estado, en su carácter de Director Ejecutivo de Juntas Examinadoras, acudió ante nos alegando que el Tribunal de Apelaciones había incidido al resolver que la Junta Examinadora de Peritos Electricistas (Junta Examinadora) estaba impe-*795dida de anular el examen de reválida tomado por el señor Marcano Rivera sin ofrecerle a éste las garantías mínimas del debido proceso de ley.
Al así resolver, el referido foro intermedio entendió que la determinación de la Junta Examinadora carecía “total-mente de conclusiones de hecho y de derecho en abierta violación a las diáfanas disposiciones de la Sección 3.14 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. sec. 2164”.(1) Apéndice de la Petición de certiorari, pág. 74. Asimismo, el tribunal apelativo intermedio ex-presó que
[b]rillan por su ausencia las explicaciones sobre la natura-leza de las alegadas irregularidades y el procedimiento me-diante el cual se determinó su existencia y magnitud que jus-tificaran que se le niegue la licencia a un aspirante en particular que aprobó los dos exámenes y que cuestionó la decisión de que se le anulara su examen teórico, sin que exista el más mínimo indicio de que él haya incurrido en conducta impropia alguna. Apéndice de la Petición de certiorari, pág. 76.
El foro apelativo intermedio cuestionó el hecho de que se haya omitido señalar
... cuáles fueron los procedimientos utilizados por la Junta, *796cuáles fueron las disposiciones reglamentarias aplicadas, y cuál fue la prueba oral y documental que la Junta tuvo ante su consideración [al momento de emitir su dictamen. A esos efec-tos, señaló el referido tribunal que] la parte recurrida ha ten-dido un velo de misterio, que es incompatible con las nociones más elementales de justicia y debido proceso de ley. Apéndice de la Petición de certiorari, pág. 77.
De este modo, el referido foro apelativo concluyó que
... a la luz de todas las circunstancias concurrentes es im-procedente la anulación del examen teórico del peticionario sin que se le ofrezcan las garantías mínimas del debido pro-ceso de ley, incluyendo, por supuesto, que se fundamente con conclusiones de hecho y de derecho el dictamen final de la agencia. Apéndice de la Petición de certiorari, págs. 77-78.
En el presente caso es de particular importancia lo dis-puesto en el Art. 15 de la Ley Núm. 115 de 23 de junio de 1976 (20 L.P.R.A. sec. 2714):
La Junta podrá denegar la concesión de una licencia previa notificación y audiencia a cualquier persona que:
(a) Trate de obtener una licencia mediante fraude o engaño.
(b) No reúna los requisitos para obtener una licencia de acuerdo a lo dispuesto en este capítulo.
(c) Haya sido declarada incapacitada mentalmente por un tribunal competente; se estableciera ante la Junta mediante peritaje médico su incapacidad!, disponiéndose, que la licen-cia podrá otorgarse tan pronto la persona sea declarada nue-vamente capacitada y si reúne los demás requisitos dispuestos en este capítulo. (Enfasis suplido.)
Por su parte, el Art. 16 de la Ley Num. 115, ante, 20 L.P.R.A. sec. 2715, dispone, en lo aquí pertinente:
La Junta podrá suspender, revocar o denegar la concesión de la licencia expedida de acuerdo con este capítulo, previa formulación de cargos, notificación y audiencia a cualquier persona que:
(a) Emplee en su trabajo a personas no autorizadas por la Junta.
(b) Observe una conducta inmoral en el ejercicio de su pro-fesión o haber sido condenado por un tribunal por un delito que implique depravación moral o por actuaciones ilegales que *797impliquen negligencia inexcusable o conducta lesiva a los me-jores intereses del público en el desempeño de sus funciones profesionales.
(c) Certifique trabajos de electricidad sin haberlos reali-zado personalmente o haberlos supervisado.
(d) Haya obtenido una licencia mediante fraude o engaño.
(e) Haya sido declarada incapacitada mentalmente por un tribunal competente, o se estableciera ante la Junta mediante peritaje médico su incapacidad!, d]isponiéndose, que la licen-cia podrá otorgarse tan pronto la persona sea declarada nue-vamente capacitada y si reúne los demás requisitos dispuestos en este capítulo.
(f) Realice instalaciones eléctricas que no cumplan con los requisitos mínimos del Código Eléctrico Nacional vigente, del Código Eléctrico de Puerto Rico y de los reglamentos promul-gados por la compaña privada o pública encargada del sumi-nistro de energía eléctrica.
(g) Ejerza la profesión de perito electricista sin estar debi-damente colegiado.
(h) No haya tomado los cursos de Educación Continua del Colegio de Peritos Electricistas. (Énfasis suplido.)
Como vemos, ambas disposiciones proveen, entre otras cosas, para aquellos casos en que la Junta Examinadora deniega una licencia. El Art. 15 atiende el supuesto en que la denegación ocurre antes de concedida la licencia y el Art. 16 contempla aquellos casos en que ya la licencia ha sido expedida. Ello, no obstante, ambas disposiciones establecen el requisito de previa notificación y audiencia, como reque-rimiento para la referida denegación.
Sin necesidad de dilucidar si en el presente caso la Junta Examinadora expidió o no la licencia de perito elec-tricista a favor de Marcano Rivera, es evidente que en uno u otro supuesto debió cumplirse con el requisito de previa no-tificación y audiencia que exige la ley. (2) Esto fue precisa-mente lo que alegó el recurrente al acudir al foro apelativo intermedio y lo que concedió el referido foro al emitir su sentencia.
*798Hoy una mayoría de este Tribunal, al revocar la deter-minación del Tribunal de Apelaciones, errónea e increíble-mente expresa que “[d]e celebrarse un procedimiento de adjudicación individual con respecto al caso de Marcano Rivera, éste hubiese sido impertinente y un ejercicio de futilidad”. Opinión mayoritaria, pág. 793. Además, añade y sostiene que
[l]a prueba que pudiese haber aportado el recurrido no habría impedido la anulación del examen de 5 de mayo de 2001, puesto que no había alegación alguna de que las irregularida-des que obligaron a tal determinación hubiesen sido cometidas por Marcano Rivera. No había mácula alguna contra éste por-que él no estaba implicado personalmente [y l]a anulación del examen no se basó en acción alguna de Marcano Rivera, por lo que él no estaba particularmente involucrado en tal anulación. (Enfasis suprimido.) Opinión mayoritaria, pág. 793.
Somos del criterio que los fundamentos en los que se apoya la Mayoría para obviar el requisito de ley sobre pre-via notificación y audiencia de forma alguna justifican la ausencia de garantías mínimas que requiere la ley y a las que hiciera referencia el foro apelativo intermedio. Estas explicaciones, por bonitas que parezcan, no sustituyen los procedimientos legales provistos por el legislador al mo-mento de redactar la Ley Núm. 115, ante.
Por otra parte, resultan contradictorias las expresiones de la Mayoría a los efectos de que el examen de Marcano Rivera debe ser anulado cuando se sostiene que no había mácula alguna contra éste. Nos parece particularmente in-justo que se le imponga a éste la carga de tomar el examen nuevamente, no obstante concluirse que “él no estaba par-ticularmente involucrado en tal anulación”. No cabe duda de que si existe la posibilidad de llegar a las determinacio-nes que —de forma tan contundente— hoy hace la Mayo-ría, entonces podría abordarse el asunto de la nulidad de los exámenes caso a caso, sin necesidad de perjudicar a todos los aspirantes por igual. Si, como aduce la Mayoría, *799no había alegación alguna de que las irregularidades hu-biesen sido cometidas por Marcano Rivera, no vemos razón alguna para que éste tenga que sufrir las consecuencias de actos ajenos.
Como vemos, estamos ante un caso en que se ha reali-zado una investigación incompleta e insuficiente y se le ha violado el debido procedimiento de ley al señor Marcano al no seguirse el requisito estatutario de formulación de car-gos, notificación y audiencia. A nuestro juicio, este caso ameritaba una investigación exhaustiva donde se identifi-caran a los aspirantes que tuvieron, o pudieron haber te-nido, acceso a las preguntas del examen. Cualquier otra conclusión nos parece no sólo injusta, sino, además, inapro-piada e improcedente en derecho. La injusticia no tiene cabida en nuestras decisiones.

(1) A la fecha en que el Tribunal Apelativo emitió su dictamen, la referida sec-ción disponía:
“Una orden o resolución final deberá ser emitida por escrito dentro de noventa (90) días después de concluida la vista o después de la radicación de las propuestas determinaciones de hechos y conclusiones de derecho, a menos que este término sea renunciado o ampliado con el consentimiento escrito de todas las partes o por causa justificada.
“La orden deberá incluir y exponer separadamente determinaciones de hecho si éstas no se han renunciado, conclusiones de derecho, que fundamentan la adjudica-ción, la disponibilidad del recurso de reconsideración o revisión según sea el caso. La orden o resolución deberá ser firmada por el jefe de la agencia o cualquier otro funcionario autorizado por ley.
“La orden o resolución advertirá el derecho de solicitar la reconsideración o revisión de la misma, con expresión de los términos correspondientes. Cumplido este requisito comenzarán a correr dichos términos.
“La agencia deberá notificar por correo a las partes, y a sus abogados de tener-los, la orden o resolución a la brevedad posible, y deberá archivar en autos copia de la orden o resolución final y de la constancia de la notificación. Una parte no podrán ser requerida a cumplir con una orden final a menos que dicha parte haya sido notificada de la misma.” 3 L.P.R.A. sec. 2164.


 A diferencia de lo que argumenta la Mayoría, en cuanto a que la anulación del examen respondió a que éste no resultó adecuado para medir la capacidad de los aspirantes, es claro que en este caso las licencias fueron denegadas ante las sospechas de la existencia de fraude o engaño.